Citation Nr: 0033728	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-13 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinea versicolor of the upper back.

2.  Entitlement to an initial compensable evaluation in 
excess of 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1987 to June 
1992.  He served in the Southwest Asia Theater of Operations 
from December 25, 1990, to May 4, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

At a June 1999 VA joints examination, the range of motion of 
the appellant's left ankle was dorsiflexion to zero degrees 
and plantar flexion to 30 degrees.  However, the examiner 
noted that the appellant had a normal gait cycle.  It is 
unclear to the Board whether these findings are 
contradictory.  Further, it would be helpful to the Board to 
have a physician describe the limitation of the range of 
motion of the appellant's left ankle as "moderate" or 
"marked."

With regard to the appellant's service-connected skin 
disorder, the report of the June 1999 VA skin diseases 
examination is incomplete.  The examiner discussed symptoms 
of skin rash on the appellant's trunk, arms, and hands; 
diagnosed tinea versicolor and eczematous dermatitis; but 
failed to distinguish the locations of the appellant's 
conditions.  Further, the examiner failed to complete the 
examination worksheet.  The examiner did not discuss whether 
the appellant had ulceration, exfoliation, crusting, or 
associated systemic or nervous manifestations.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without 
scheduling the appellant for another VA disability 
compensation examination.

Finally, at the June 1999 VA joints examination, the examiner 
noted that the appellant had been treated at a VA facility in 
April 1999 and that an X-ray examination had been ordered.  A 
record of this treatment is not contained in the appellant's 
claims folder.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Current records of VA treatment of the appellant 
should be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the file VA medical records for 
treatment of the appellant from September 
1997 to the present.  All records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  The RO should associate all 
records and responses with the claims 
file.

2.  The appellant should be afforded a VA 
examination to determine the severity of 
his current left ankle disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should discuss 
whether the appellant's limited range of 
motion of his ankle affects his gait and 
describe the appellant's range of motion 
as moderately or markedly limited.

3.  The appellant should be afforded a VA 
examination to determine the severity of 
his service-connected skin disorder.  The 
claims folder and a copy of this REMAND 
should be made available to the examiner 
for review before the examination.  The 
examiner should discuss the appellant's 
medical history in relation to his 
current diagnoses, including records of 
treatment and examinations from January 
1987, May 1988, May and June 1991, August 
1995, and September 1995, and June 1999.  
If multiple skin disorders are diagnosed, 
the examiner is requested to distinguish 
the locations and symptoms of the 
different disorders.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



